—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered July 1, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him to an indeterminate term of 4 Vi to 9 years’ imprisonment, unanimously affirmed.
The admission of testimony concerning money recovered from defendant’s cohort, which was not "buy money” or related to "buy money”, may have been helpful to the defendant on his agency defense, because it showed that his cohort was the one with the money. Even if it be considered error (People v Jones, 62 AD2d 356), that error was harmless as the credited testimony, viewed in a light most favorable to the People (People v Malizia, 62 NY2d 755, 756), constituted overwhelming proof of defendant’s guilt. It cannot be said that the jury would have acquitted the defendant had the challenged testimony not been admitted (People v Johnson, 57 NY2d 969). Concur—Kupferman, J. P., Milonas, Wallach and Smith, JJ.